Citation Nr: 1703800	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Paul Epstein, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his cousin


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 2000 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran and his cousin testified at a Board videoconference hearing in September 2016 before the undersigned Veterans Law Judge sitting in Washington DC.  A copy of the hearing transcript has been associated with the record. 

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT
   
1.  The Veteran is service-connected for schizoaffective disorder, depressive type with panic disorder with agoraphobia with psychotic features, evaluated as 10 percent disabling effective May 29, 2003 and 100 percent disabling effective July 23, 2010; left lateral ankle second-degree burn scar (claimed as welding scars) evaluated as noncompensable effective June 8, 2007; and small corneal scar right eye (claimed as eye condition), evaluated as noncompensable, effective August 13, 2007, and has been in receipt of a total combined 100 percent disability rating as of July 23, 2010. 

2.  Due to his service-connected disabilities the Veteran requires care or assistance on a regular basis in order to feed himself, keep himself clean and presentable, and protect him from the hazards or dangers inherent in his daily environment.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant SMC based on the need for regular aid and attendance herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2016).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.           § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran filed his claim seeking SMC in May 2015.  The Veteran alleged that approximately two years prior, he lost visitation rights and custody of his son and his fiancé left him, causing his condition to greatly suffer.  Service connection is currently in effect for schizoaffective disorder, depressive type with panic disorder with agoraphobia with psychotic features, evaluated as 10 percent disabling effective May 29, 2003 and 100 percent disabling effective July 23, 2010; left lateral ankle second-degree burn scar (claimed as welding scars) evaluated as noncompensable effective June 8, 2007; and small corneal scar right eye (claimed as eye condition), evaluated as noncompensable, effective August 13, 2007.  He has been in receipt of a total combined 100 percent disability rating since July 23, 2010. 

In support of his claim, the Veteran submitted a May 2015 Aid and Attendance examination completed by a VA physician.  The examiner noted that the Veteran was recovering from recent knee surgery and that he had limited coping ability due to his mental health problems.  The examiner noted that the Veteran was able to feed himself and able to prepare his own meals but that he was limited to a wheelchair or walker.  It was also noted that the Veteran needed assistance in bathing and tending to his other hygiene needs because he was limited to a wheelchair or a walker.  The examiner noted that the Veteran at the time required nursing home care for post-operation care for his knee.  It was noted that the Veteran needed medication management but that the Veteran had the ability to manage his own financial affairs.  The examiner noted that the Veteran was a large man in a wheel chair with a brace on his left knee but that he was calm, cooperative and conversive.  The Veteran was insightful to his need for medication compliance noting that "bad things happen when off of his meds."  The examiner found that the Veteran was not suicidal but dysphoric.  With regards to his upper extremities he had no limitations, but with his lower extremities it was noted that he could not bear weight on his left leg.  He had no restrictions of the spine, neck or trunk.  With regards to the Veteran's mental health disorders, the examiner noted that when not medication compliant, the Veteran became paranoid and volatile.  It was noted that his left leg injury was the result of not taking his medication for three days.  The examiner noted that the Veteran needed to attend medical appointments to include orthopedic, psychiatric and physical therapy.  However, he believed that this could not happen without the Veteran's aid who "is performing all household tasks in addition to assuring medication compliance."  The examiner found that aids such as canes, braces, crutches or the assistance of another person was required. 

Subsequently, the Veteran was afforded a VA examination to address the severity of his service-connected disability in April 2016.  The claims file was reviewed.  The Veteran reported and his medical record supported his contentions that he suffered near daily auditory and visual hallucinations and delusional thoughts including the belief that he was being followed and general paranoia about others' motives.  The Veteran had symptoms of major depressive episodes, including daily depressed mood, anhedonia (not wanting to get out of bed or leave his room without being prodded by his friend), impaired sleep, concentration and feelings of worthlessness and suicidal ideation.  The Veteran reported that he lived with an aid who assisted with household chores, cooking, grocery shopping, landscaping and motivating the Veteran to get out of bed and to shower.  The Veteran noted that he paid his aid for these services.  He reported that he lost custody of his son due to his inability to care for him and he lost visitation as he was found "inappropriate."  The Veteran reported that he did not spend time with his family or friends as a result of his mental illness.  The Veteran reported that his typical day was marred by significant functional impairment. 

The examiner found that the Veteran was casually dressed and appropriately groomed.  He was oriented to person, place and time and he was pleasant, cooperative and maintained good eye contact with "occasional intense, direct eye contact."  His thought process was linear and he denied current suicidal ideation.  The examiner noted that the Veteran appeared distracted and became agitated toward the end of the meeting and left abruptly stating "something is freaking me out."  The examiner found that the Veteran did not meet the criteria for aid and attendance due to his service connected mental health conditions.  The examiner noted that the Veteran employed an aid, but that the Veteran physically showers, uses the bathroom, drives a vehicle, dresses himself and feeds himself unassisted.  The Veteran further reported that he occasionally did yard work with his aid.  The examiner found that there was no evidence that the Veteran was unable to protect himself from the hazards of his environment and that while the Veteran benefits from the assistance of his aid, examiner found no evidence to indicate that he requires regular aid and attendance as defined by the VA.

In statements from the Veteran submitted in May and July 2015, the Veteran reported that he could not function outside his home.  He noted that as a result of his mental health, he needed daily assistance to carry on everyday responsibilities like hygiene, housecleaning, doctors appointments, organization, behavior intervention, cooking, yard work, laundry and getting out of bed.  The Veteran described himself as helpless. 

A June 2015 statement from the Veteran's treating physician, Dr. P.A.D., noted that he saw the Veteran on a regular basis and helped with management of his medication as well as performing ongoing psychoeducation and therapy.  Dr. P.A.D. noted that the Veteran struggled daily with management of his household, finances, family, and legal obligations, and maintaining his physical and mental health.  Dr. P.A.D. opined that the Veteran would benefit from supportive service. 

VA treatment records reflect the Veteran's continued mental health treatment and reports of his need for daily help.  An April 2016 treatment note reflects the Veteran's report that the reason that he had not been hospitalized prior was that his doctor and aids kept him stable.  However the Veteran reported that his condition had been worsening and that he heard "the voice of Alvin and the chipmunks in his head, causing him to be distracted and lose focus on whatever activity he [was] doing."  Further treatment notes reflect the Veteran's reports of unknown voices and paranoia causing him to check the doors and windows of his home and intense mood fluctuations.  In April 2016, the Veteran was admitted to an inpatient psychiatric program at the VA hospital.  The Veteran reported severe decompensation upon admission.  At discharge the Veteran denied suicidal thoughts and felt that he had made great progress and intended to continue with his treatment plan including taking his medication. 

At the September 2016 Board hearing, the Veteran and his cousin testified that he required assistance with dressing, feeding, grocery shopping, cleaning and general safety.  They both testified that assistance was required due to the Veteran's intense paranoia and debilitating depression.  In addition to problems with motivation, the Veteran also had problems with paranoia and obsessional preoccupation with security and safety.  

The Veteran's cousin testified that he was either with the Veteran on a daily basis or called constantly to check in and make sure that the Veteran was safe.  The Veteran's cousin also testified that another man stayed with the Veteran at night and made sure that the Veteran was secure throughout the night and got up and began his day in the morning.  The Veteran's cousin testified that the Veteran needed help getting dressed in the morning and looking presentable, and that he made sure that the Veteran was clean and shaved.  He ensured that the Veteran ate so that he could function.  He testified that the Veteran did not go outside very often as he was too paranoid.  He testified that he takes the Veteran to the store and helps calm him when he gets worked up.  He testified that he reassured the Veteran as he would get extremely anxious when he heard noises outside and as a result he kept weapons around the house and the property.  The Veteran's cousin testified that the Veteran's condition changed drastically two years prior when he lost custody of his son and his fiancé left him.  He testified that the Veteran became more confrontational as he lost his reason for getting up in the morning and life in general.  The Veteran's cousin testified that he was afraid that if someone was not constantly with the Veteran that he would hurt himself or someone else. 

The Veteran testified that he had two aids, one who lived with him at night and his cousin who was with him during the day.  The Veteran testified that they helped him get up in the morning, with meal preparation, proper hygiene, and the rest of his activities of daily living.  The Veteran testified that they do "pretty much everything" as he had lost his motivation and drive.  He testified that he did not feel safe without his aids.  The Veteran feared for his safety, in that he believed he might hurt himself or someone else.  He testified that if he was left home alone, he would just pace around the house, stare out the window, check the doors, do perimeter checks, listen to the walls, and walk around with weapons.  He said he did this to "defend [himself] from any intruders."  He testified that he believed people were following him and trying to kill him and that as a result he changed vehicles at least five times in two years.  He said that he tried moving to a different state to get away from the people but that the changing of his car kept him "off their radar."  The Veteran testified that he stopped taking his medication and that while he could physically do activities, without his aids he said he could not function.  He said that if the aids were not there he would not get out of bed, he would not eat, he would not clean; he said that he would stay inside his bedroom with the doors locked and listen and cry. 

In the instant case, the evidence of record, including the May 2015 Aid and Attendance examination, the June 2015 statement from the Veteran's treating physician and the September 2016 hearing testimony, clearly shows that the Veteran is unable to care for himself and meet the daily needs of feeding himself, maintaining his personal hygiene, and protecting himself from the hazards or dangers inherent in his daily environment.  Rather, the primary question is whether the Veteran's need for aid and attendance is due to his service-connected disabilities or nonservice-connected disabilities. 

In this regard, the Board recognizes that the Veteran had knee surgery in 2015, which affected his ability to function independently, but which is not service connected.  However, the record shows that the Veteran would still require the aid and attendance of another person for his activities of daily living due to his extreme mental health disability, which has necessitated the need for a constant companion to help manage the Veteran's physical and mental health as well as his safety.  The Board recognizes that the May 2015 Aid and Attendance examiner determined that the Veteran could not ambulate, prepare his own meals or bathe without assistance as the Veteran was confined to a wheelchair or walker as a result of his knee surgery convalescence.  However, the examiner also indicated that the Veteran when not in compliance with his medication regime for his mental health conditions became volatile and that his knee injury was the result of him not taking his medications for three days.  In addition, the examiner noted that the Veteran required aids to help him attend his medical appointments and assure medication compliance.  Additionally, neither the April 2016 VA examiner nor the Veteran's treating physician Dr. P.A.D. mentioned the Veteran's knee condition when assessing his ability to function, therefore indicating that such had resolved and no longer significantly impacted the Veteran's activities of daily living.  

In this regard, the Board notes that the Veteran has schizoaffective disorder, depressive type with panic disorder with agoraphobia with psychotic features, for which he is service connected and rated at 100 percent disabling.  The record shows that the Veteran requires the aid and attendance of another person for his activities of daily living due to his extreme mental health conditions.  The Board recognizes that the April 2016 VA examiner determined that the Veteran did not require regular aid and attendance as defined by the VA.  However, the May 2015 Aid and Attendance examination indicated that the Veteran would not be able to attend his medical appointments without the help of his aids and that he also needed help managing his medications without which he would greatly deteriorate.  In addition, the Veteran's treating physician noted that the Veteran needed help managing his physical and mental health and greatly benefited from the help of an aid.  Moreover, the Veteran and his cousin credibly testified that the Veteran required an aid at all times and that without one there was great concern not only for the Veteran's safety but anyone who came in contact with him.  In sum, it does not appear that the VA examiner considered all of the evidence and factors when proffering his opinion, and therefore the Board assigns more probative weight to the opinions of the May 2015 Aid and Attendance examiner and the Veteran's treating physician. 

The Board also finds it significant that the Veteran and his cousin have both credibly testified that his service-connected mental health conditions affect his ability to dress and bathe himself and more so that they fear for his safety if left alone as the Veteran was hypervigilant and paranoid and had easy access to various weapons hidden around his property, whereas the April 2016 VA examiner did not mention the Veteran's safety nor consider the reports of the Veteran's paranoia and preoccupation with weapons.  Furthermore, the examiner indicated that the Veteran denied suicidal ideation and failed to mention the Veteran's homicidal leanings.  Significantly, again the May 2015 Aid and Attendance examiner noted that if the Veteran were without his medication, he would become volatile and noted his knee injury as an example of such.  

Therefore, after considering the totality of the evidence, the Board finds that the Veteran, as a result of his service-connected disabilities, is so helpless as to be in need of regular aid and attendance, which requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment.  Under the circumstances, the Board finds that the criteria for SMC based on the need for regular aid and attendance benefits have been met.  The Board notes that the Veteran is also seeking SMC based on being housebound.  However, as SMC based on the need for aid and attendance is a higher benefit, this matter is rendered moot.  38 C.F.R. § 3.351(d).





ORDER

SMC based on the need for regular aid and attendance is granted, subject to laws and regulation applicable to payment of VA monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


